COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-278-CR


CELINDA ANN LEWIS                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On April 21, 2008, Appellant Celinda Ann Lewis pleaded guilty to assault-

bodily injury to a family member. Pursuant to a plea bargain agreement, Lewis

was sentenced to 365 days’ confinement in the Parker County Jail and ordered

to pay a $500 fine. The trial court suspended imposition of the jail portion of

the sentence and placed Lewis on twelve months’ community supervision. On



      1
          … See Tex. R. App. P. 47.4.
that same day, the trial court entered its certification of Lewis’s right to appeal

in accordance with rule 25.2(a)(2).     See Tex. R. App. P. 25.2(a)(2).        The

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.”

      Lewis filed a notice of appeal on August 1, 2008. We notified Lewis’s

attorney on August 13, 2008, that the certification indicating that Lewis had

no right to appeal had been filed in this court and that this appeal would be

dismissed unless Lewis or any party desiring to continue the appeal filed a

response on or before August 25, 2008, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. Lewis filed a response on August

28, 2008, indicating that she is attempting to appeal her claimed denial of

counsel and involuntary plea.2

      Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those

matters that were raised by written motion filed and ruled on before trial or to

those cases in which the appellant obtained the trial court’s permission to

appeal.     See Tex. R. App. P. 25.2(a)(2)(A), (B).      Although Lewis filed a

response, she has not indicated that either of these exceptions apply in this

case. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A




      2
          … The State concedes that Lewis’s response was timely filed.

                                        2
court of appeals, while having jurisdiction to ascertain whether an appellant

who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.

Here, appellant had no right of appeal because he was sentenced pursuant to

the agreed terms of a plea bargain and did not satisfy either of the exceptions

stated in Rule 25.2(a)(2).”).

      Therefore, in accordance with the trial court’s certification that this is a

plea-bargain case and that Lewis has no right to appeal, we dismiss this appeal

“without further action.” See Tex. R. App. P. 25.2(a)(2), 43.2(f); Chavez, 183
S.W.3d at 680.




                                            PER CURIAM

PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 25, 2008




                                        3